By the Court.

Nelson, Oh. J.
The trial before the justice appears to have been conducted loosely on both sides, and it is therefore somewhat difficult to arrive at any tangible point, to induce the court to interfere. The question whether potatoes in the field are exempt from execution, under the statute, 2 R. S. 367, § 22, sub. 4, is perhaps in the case, or in other words, whether they may be regarded “ as necessary vegetables actually provided for family use.”
The proof shews the potatoes were planted and raised expressly for such purpose, and that they do not exceed the quantity necessary for the family. It is supposed they must be dug and laid up in store before they can be considered as provided’ “ for family use.” This is too narrow a construction. The clause is remedial, and should be liberally expounded to effect the humane object in view. The argument assumes that the legislature contemplated the procurement of the articles in some way other than by cultiva- [ *371 J tion ; *as if the mode of acquiring them was regarded in fixing the exemption. The supposition is preposterous. As the “ necessary vegetables” are absolutely exempt, they will be protected in any stage of the process of obtaining them for the family use, whether by planting them, or in any other way.
Judgment affirmed.